DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1 (lines 3), the phrase “a focusing optics” should be “a focusing optic’ or “focusing optics”. Regarding claim 1 (lines 28-29), the phrase “or to” should be “or”.  Appropriate correction is required.

Specification
The amendment filed December 28, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claim 1 (lines 27-30), the phrase “wherein the processing module simultaneously controls the scribing laser unit, the first heating laser unit and the first cooling unit, or to simultaneously controls the scribing laser unit, the second heating laser unit and the second cooling unit” is new matter. Para 0040 of the disclosure (filed December 28, 2020), sets forth that the processing module selectively con trolls the scribing laser unit, the first heating unit and the first cooling unit OR the scribing laser unit, the second heating unit and the second cooling unit…and it shall be noted that the first heating laser unit 11 and the cooling unit 14A, or the second heating laser unit 12 and the another cooling unit 14B simultaneously heats and cools the brittle object, respectively. There is no mention in the disclosure of the processing module scribing, heating, and cooling simultaneously. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first heating laser focusing spot" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first heating laser focusing spot" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,642,483 to You et al. in view of US Patent No. 6,420,678 to Hoekstra.
Regarding claim 1, You teaches a brittle object cutting apparatus for cutting a brittle object, comprising:
a scribing laser unit (Fig. 3), configured to emit a scribing laser to scribe a brittle object by a scribing focusing spot (19, see Figure 5, below), provided by a focusing optic (3) of the optical path of the scribing laser onto the surface of the brittle object, 
a first heating laser unit (5), configured to emit a first heating laser to heat the brittle object by the first heating laser focusing spot (8), provided by a focusing optic (7) of an optical path of the first heating laser onto a surface of the brittle object a certain distance from the first scribing focusing spot (Fig. 3); 
a second heating laser unit (13), configured to emit a second heating laser to heat the brittle object by the second heating laser focusing spot, provided by a focusing optics (15) of an optical path of the second heating laser onto the surface of the brittle object on the certain distance from the scribing laser focusing spot (Fig. 3), 
a first cooling unit (10), configured to provide a first coolant spot (the cooling unit is a quencher that will emit coolant to form a plurality of spots) to cool the brittle object, and the first coolant spot being disposed onto the surface of the brittle object directly behind the first laser focusing spot of the first heating laser unit, and not between the scribing laser focusing spot and the first laser heating focusing spot; 
a second cooling unit (30), configured to provide a second coolant spot to cool the brittle object, and the second coolant spot being disposed onto the surface of the brittle object directly 
Note, the negative limitation with respect the location of the cooling unit relative to the scribing laser focusing spot and the first laser heating focusing spot does not introduce new matter, since the structural arrangement was originally disclosed. It has been interpreted the scribing laser forms a plurality of spots on the brittle object as indicated by dotted line 19. Further, it has been interpreted since the first and second heating laser units are the same type of lasers with the same structural components, the second heating laser also forms a focusing spot.

    PNG
    media_image1.png
    840
    1074
    media_image1.png
    Greyscale

You teaches the beams emitted from the scribing unit and the breaking process (inclusive of the heating laser and cooling laser) can be continuous or pulse type (Col. 6, lines 6-a processing module is configured to selectively and simultaneously control above units,
while cutting the brittle object in a first machining direction along one of the plurality of first-axis or second-axis dividing lines, the processing module controls the scribing laser unit to scribe the brittle object, and controls the first heating laser unit and the first cooling unit to perform the heating and cooling processes on the brittle object following a scribing line, the scribing focusing spot, and the first heating laser focusing spot, and the first coolant spot being applied to the brittle object at different positions, and along a same dividing line at a same time or with a predetermined consequence delays between the scribing laser unit, the first heating laser unit, and the first cooling unit.
	Hoekstra teaches a processing module (40) to selectively control the scribing laser unit, the first heating laser unit and the first cooling unit (Fig. 2, Col. 6, lines 64-67, Col. 7, lines 1-2, Col. 9, lines 66-67, Col. 10, lines 1-3, Col. 12, lines 25-30) and further provides a teaching that the processing module can be a computer (which is programmable to accomplish controlling the controller in both a selective and simultaneous manner) which enables a user to set and modify settings of the controlled devices to optimize separation.
	It would have been obvious to one before the effective filing date of the invention to provide You with a processing module as taught by Hoekstra permit the user to set and modify settings of the controlled devices to optimize separation (Col. 12, lines 25-30).
Providing You with a processing module as taught by Hoekstra would lead to controlling the cutting apparatus to be capable of cutting the brittle object in a first machining direction along one of the plurality of first-axis or second-axis dividing lines, the processing module controlling the scribing laser unit to scribe the brittle object, and controlling the first heating laser unit and the first cooling unit to be capable of performing heating and cooling processes on the brittle object following the scribing line, the scribing laser, and the first heating laser, and the first coolant spot being capable of being applied to the brittle object at the different positions, and along the same dividing line at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the first cooling unit to heat the same object's dividing line length due to the existing certain distance between the focusing spots of the scribing laser unit and the heating laser unit. Controlling the cutting module would further be capable of controlling the apparatus to be capable of cutting the brittle object in a second machining direction opposite to the first direction, the processing module controls the scribing laser unit to scribe, and controls the second heating laser unit and the second cooling unit to be capable of performing the heating and cooling processes on the brittle object following the scribing line, the scribing laser, and the second heating laser, and the second coolant being applied to the brittle object at the different positions at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the second cooling unit to heat the same object's dividing line length due to the existing certain distance between the focusing spots of the scribing laser unit and the heating laser unit.

Regarding claim 1, You teaches a first and second heating laser arrangement for heating substrate, but does not teach a first and second laser arrangement are respectively located on opposite sides of the scribing laser.
	Hoekstra teaches a first and second laser arrangement (46,48), which is a breaking unit, and arranged on opposite sides of the scribe line.
	It would have been obvious to one before the effective filing date of the invention to provide You with a first and second laser arrangement as taught by Hoekstra to maintain heating the micro crack and creating tensile forces for separating the workpiece which is advantageous in producing a quality cut section (Col. 2, lines 29-32, You). Providing the first and second laser arrangements of You on opposing sides of the scribe line as taught by 
	In re claim 2, modified You teaches wherein the scribing laser is capable of scribing the plurality of second-axis dividing lines along the full length of the brittle object or only scribes intersections with the plurality of first-axis dividing lines with the predetermined lengths along the full length of the brittle object.
	Note, the scribing laser of You merely has to be of scribing a plurality of second dividing lines, in which it is. The preamble is directed to a cutting apparatus, not a workpiece (or finished product of the workpiece). The scriber laser of You is capable of scribing a first set of lines, the workpiece can then be rotated, and the laser of You can scribe a second set of lines. 
	In re claim 3, modified You teaches wherein the scribing laser is capable of scribing the plurality of first-axis dividing lines with a predetermined length, originated from an edge of the brittle object, on the brittle object.

	In re claim 4, a brittle object cutting apparatus for cutting a brittle object, comprising:
a scribing laser unit (Fig. 3), configured to emit a scribing laser to scribe a brittle object by a scribing focusing spot (19, see Pg. 15, above), provided by a focusing optic (3) of the optical path of the scribing laser onto the surface of the brittle object; 
a heating laser unit (5), configured to emit a heating laser to heat the brittle object by a heating laser focusing spot; 
a first light guide unit (6), configured to selectively guide the heating laser to heat the brittle object via a first optical path; 
a first cooling unit (10), configured to provide a first coolant spot to cool (the cooling unit is a quencher that will emit coolant to form a plurality of spots) the brittle object, and the first cooling unit's spot being disposed onto the surface of the brittle object directly behind the first laser focusing spot of the scribing laser unit; 

You teaches the beams emitted from the scribing unit and the breaking process (inclusive of the heating laser and cooling laser) can be continuous or pulse type (Col. 6, lines 6-11). In other words, You teaches selectively controlling the scribing laser unit, the first heating unit and cooling unit but does not teach a processing module is configured to selectively control the scribing laser unit, the heating laser unit, the first light guide unit, the first cooling unit and the second cooling unit to cut along one of a plurality of first axis dividing lines of the brittle object and 
while cutting the brittle object in a first machining direction along the one of the plurality of first-axis or second-axis dividing lines, the processing module controls the scribing laser unit to scribe the brittle object, and controls the first heating laser unit and the first cooling unit to perform the heating and cooling processes on the brittle object following the scribing line, the scribing laser focusing spot, and the heating laser focusing spot, and the first coolant spot being applied to the brittle object at the different positions, and along the same dividing line at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the first cooling unit; and 
while cutting the brittle object in a second machining direction opposite to the first direction, the processing module controls the scribing laser unit to scribe the brittle object, and controls the heating laser unit and the second cooling unit to perform the heating and cooling processes on the brittle object following the scribing line, the scribing laser focusing spot, and the heating laser, and the second coolant being applied to the brittle object at the different positions at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the second cooling unit.

	It would have been obvious to one before the effective filing date of the invention to provide You with a processing module as taught by Hoekstra permit the user to set and modify settings of the controlled devices to optimize separation (Col. 12, lines 25-30, Hoekstra).
Providing You with a processing module as taught by Hoekstra would lead to controlling the cutting module for the apparatus to be capable of cutting the brittle object in a first machining direction along one of the plurality of first-axis or second-axis dividing lines, the processing module controls the scribing laser unit to scribe the brittle object, and controls the first heating laser unit and the first cooling unit to be capable of performing the heating and cooling processes on the brittle object following the scribing line, the scribing laser, and the first heating laser, and the first coolant spot being capable of being applied to the brittle object at the different positions, and along the same dividing line at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the first cooling unit to heat the same object's dividing line length due to the existing certain distance between the focusing spots of the scribing laser unit and the heating laser unit; and 
controlling the cutting module would further be capable of controlling the apparatus to be capable of cutting the brittle object in a second machining direction opposite to the first direction, the processing module controls the scribing laser unit to scribe, and controls the second heating laser unit and the second cooling unit to be capable of performing the heating and cooling processes on the brittle object following the scribing line, the scribing laser, and the second heating laser, and the second coolant being applied to the brittle object at the different positions at a same time or with the predetermined consequence delays between the scribing laser unit, the heating laser unit, and the second cooling unit to heat the same object's dividing line length due to the existing certain distance between the focusing spots of the scribing laser unit and the heating laser unit.

Regarding claim 4, You teaches a first and second heating laser arrangement for heating substrate, but does not teach a second light guide unit configured to guide the heating laser passing near the moved aside first light guide unit to the brittle object via a second optical path, wherein the first and second heating optical paths respectively are located on opposite sides of the scribing optical path.
Hoekstra teaches a light guiding unit which is configured to move (Fig. 18, 140) and guide a laser passing near a first light guide (142) to heat the brittle object via a second heating optical path, wherein the first (46) and second optical paths (144) are located on opposite sides of the scribing path without an interferences of each other when the first and second optical paths are scribing optical paths are emitted on the brittle object. 
It would have been obvious to one before the effective filing date of the invention to provide You with movable light guide arrangement to work alongside another light guide arrangement as taught by Hoekstra to maintain heating the micro crack and creating tensile forces for separating the workpiece which is advantageous in producing a quality cut section (Col. 2, lines 29-32, You). Providing You with the movable light guide arrangement also permits the laser to be directed to specific areas of the brittle object. 
	In re claim 5, modified You teaches wherein while cutting in the first machining direction, the scribing laser is capable of radiating through the focusing optics of the scribing optical path and the heating laser radiates through the focusing optics (Fig. 3, You) of the first heating optical path, the scribing laser and the heating laser are capable of being applied to the brittle object simultaneously or with the predetermined delays, and the first coolant spot cools the and while cutting in the second machining direction, the scribing laser is capable of radiating through the focusing optics of the scribing optical path and the second heating laser radiates through the focusing optics of the heating optical path (Fig. 3, You), the scribing laser and the heating laser are capable of being applied to the brittle object simultaneously with the predetermined delays, and the second coolant spot cools the heated brittle object right after the second heating laser's spot, focused by the focusing optics of the second heating optical path.
	In re claim 6, modified You teaches wherein the scribing laser is capable of scribing the plurality of first-axis dividing lines with a predetermined length, originated from an edge of the brittle object, on the brittle object, and the scribing laser is capable of scribing the plurality of second-axis dividing lines along the full length of the brittle object.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,642,483 to You et al. in view of US Patent No. 6,423,930 to Matsumoto.
In re claim 7, You teaches a method of cutting a brittle object with a first-axis dividing line, comprising steps of:
providing a scribing laser unit (Fig. 3) to emit a scribing laser; 
providing a first heating laser unit (5) to emit a first heating laser to heat the brittle object; 
providing a second heating laser unit (13) to emit a second heating laser to heat the brittle object; 
providing a first cooling unit (10) to provide a first coolant spot to cool the brittle object; 	providing a second cooling unit (30) to provide a second coolant spot to cool the brittle object; 
scribing the brittle object by emitting the scribing laser along the one a first-axis (Fig. 1) dividing line on the brittle object, and 

 wherein a focusing optic (7) of an optical path of the first heating laser is provided to focus the first heating laser to a first heating laser focus spot (8); a focusing optic (14) of an optical path of the second heating laser is to focus the second heating laser to a second heating laser focusing spot (Fig. 3).
wherein a scribing step, a heating step, and a cooling start are performed in a machining operation by a scribing laser (Fig. 3), a first heating laser (5), and the first coolant spot (10, the first coolant spot is generated by 10) to the brittle object at different position with predetermined consequence delays between the scribing laser unit, the first heating unit and the first cooling unit (Col. 6, lines 6-11);
	wherein the first coolant spot (Fig. 3, created via 10) is disposed onto the surface of the brittle object directly behind a first heating laser focusing spot of the first heating unit (notches 21) that is placed behind or on the certain distance from a  first laser focusing spot (8); and 
wherein the second coolant spot (spot form via 30) is disposed onto the surface of the brittle object directly behind a second heating laser focusing spot (Fig. 3) of the second heating laser unit that is a certain distance from the second focusing spot (Fig. 3) of the scribing laser.

Regarding claim 7, You teaches a dividing line and in the event one may argues You does not teach a plurality of plurality of first and second dividing lines, Matsumoto teaches in the art of brittle objects having a plurality of dividing lines.
It would have been obvious to one before the effective filing date of the invention to provide the brittle object of You with a plurality of first and second axis dividing lines as taught .

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. in view of Matsumoto, as applied to the above claims, and in further of Hoekstra.
In re claim 8, modified You teaches adjusting emitting positions of the first and second laser, respectively,  but does not teach emitting positions of the first and second heating lasers are on lateral sides of the scribing laser on the brittle object.
	Hoekstra teaches emitting positions of a first and second laser (46,48), are arranged on lateral sides of an emitting position of the scribing laser.
	It would have been obvious to one before the effective filing date of the invention to provide modified You with a first and second laser arrangement as taught by Hoekstra to maintain heating the micro crack and creating tensile forces for separating the workpiece which is advantageous in producing a quality cut section (Col. 2, lines 29-32, You). Providing the first and second laser arrangements of You on opposing sides of the scribe line as taught by Hoekstra is merely an obvious variant, depending on the desired breaking of the object. This modification would not alter the functionality of device.

	In re claim 9, modified You teaches a machining direction of the scribing laser, the first heating laser and the coolant is opposite to a machining direction of the scribing laser, the second heating laser and the coolant. 
Note, You modified by both Matomosu and Hoekstra teach this limitation.  Further, the claim has not set forth any differences between the ‘first machining” direction and an opposite “machining direction”.

	In re claim 11, modified You teaches controlling the scribing laser to scribe the plurality of second-axis dividing lines along the full length of the brittle object (Fig. 2, Matomosu).

Response to Arguments
The claim objections in the Office Action mailed December 12, 2019 have been obviated by the amendments filed December 28, 2020.
After further consideration, the specification objection to the new matter with respect to the scribing laser focusing spot has been obviated due to the Remarks filed December 28, 2020. The Examiner agrees there was support in the original disclosure filed 11/13/2017.
After further consideration, the 112, first paragraph rejection in the Office Action mailed December 12, 2019 has been overcome for the same reasons as the prior pending specification objections.
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. Applicant argues the focusing optics as taught by You are divergent lenses and therefore, not focusing spots, but divergent light spots.
Convex and concave lenses both provide focusing, it’s just a matter of if the focusing occurs after light travels through the lens (as it does with a convex lens) or if the focusing occurs prior to traveling through the lens (as it does with a concave lens). Applicant infers that the lens of You are divergent/concave lens; however, You fairly teaches a suggests the use of convex lenses in at least Col. 7, lines 41-46. You further sets forth the cracking unit (or scribing unit) uses known lasers, such as a carbon dioxide laser or YAG pulse laser which converge at a focal point (Col. 6, lines 35-43). You clearly teaches and suggest the use of a convex lens. The Examiner would further like to point out that the term “focusing optics” is a broad and the 
See response above with respect to the focusing spot argument to claim 4 and the focusing optics and focusing spot argument with respect to claim 7.
Applicant argues You does not teach the first heating laser focusing spot and the second heating laser focusing spot are receptively located on two opposite sides of the scribing laser focusing spot.
The Examiner agrees. You was not relied on to teach this limitation. Hoekstra was relied on to teach the first heating laser focusing spot and the second heating laser focusing spot are receptively located on two opposite sides of the scribing laser focusing spot and the deficiencies of the combination was not addressed in Applicant’s remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724